Dismissed and Memorandum Opinion filed October 16, 2003








Dismissed and Memorandum Opinion filed October 16,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01071-CR
____________
 
DEBRA BEL YOUNGS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
351st District Court
Harris County, Texas
Trial Court Cause No.
941995
 

 
M E M O R A N D U M  
O P I N I O N
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this Court.  See Tex.
R. App. P. 42.2.  Because this
Court has not delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
Judgment rendered
and Memorandum Opinion filed October 16, 2003.
Panel consists of
Justices Edelman, Frost, and Guzman.
Do not publish C Tex.
R. App. P. 47.2(b).